The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

1.	Claims 1-6, 8-14 and 16-18 are allowed.
  
	Reasons for Allowance:
Regarding claim 1:
The closest art of record singly or in combination fails to teach or suggest the limitations “in response to determining that the area type of the contact area is a second area type  of the plurality of area types that is different from the first area type, the at least one haptic component is configured with a second set of control parameters for the haptic -2-Application No. 16/238,480 Attorney Docket No. 00223.0142. OUS feedback, the second set of control parameters being different from the first set of control parameters ([0091-0094], Fig. 12-13); and a second detecting device (400) for, in a process where the output device (200) changes shape from the first fixed position  to the second fixed position (see, [0075]), detecting, according to a current state information of the user in a virtual scene ([0061-0063]), whether a current state of the output device satisfies a locking condition ([0066]), and in response to the current state of the output device satisfying the locking condition, locking the output device in the second fixed position, such that the output device stops changing shape beyond  the second fixed position and starts to change shape reversely toward the first fixed position ([0060]).

 

The closest art of record singly or in combination fails to teach or suggest the limitations “in response to determining that the are type of the contact area is a second area type of the plurality of area types that is different from the first area type, the at least one haptic component with a second set of control parameters for the haptic feedback, the second set of control parameters being different from the first set of control -5-Application No. 16/238,480 Attorney Docket No. 00223.0142. OUS parameters (see Applicant’s disclosure, [0091-0094] and Fig. 12-13); and detecting, by a second detecting device for the electronic device, in a process where the output device changes shape from the first fixed position to the second fixed position ([0075]), according to a current state information of the user in a virtual scene, whether a current state of the output device satisfies a locking condition [0066], and in response to the current state of the output device satisfying the locking condition, locking the output device in the second fixed position, such that the output device stops changing shape beyond the second fixed position and starts to change shape reversely toward the first fixed position (see Applicant’s disclosure, [0060-0063]).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
  /SHAHEDA A ABDIN/  Primary Examiner, Art Unit 2692